The clause of sec. 321.02 (3), Stats., that postpones the running of the four-year period of limitation of commencement of the action on the bond of a guardian of a minor reads:  "Provided, that in case an accounting is had the time within which said action [on *Page 277 
the bond] may be commenced shall not terminate in any event until one year after the final determination of such accounting proceedings."  The opinion states the contention of respondent to be "that the amendment of 1913, above stated [the clause above quoted] which was in force when the guardian was appointed, postpones the commencement of the running of the statute to one year after the final determination of the accounting proceedings ordered and had by the county court in the instant case."  To me it seems obvious that that contention should be upheld.  The amending statute plainly so says.  No other constructions give or permit any meaning whatever to the phrase "in any event."  That phrase is all inclusive.  It is a part of the statute.  It gives to the statute a definite and clear meaning.  The court's opinion says:  "No special significance attaches to the use of" the words "in any event."  To me it seems plain that they not only have significance but they have controlling significance.  By giving them no significance the court in effect enacts a statute reading: "Provided that in case an accounting proceeding is commenced by the ward before the ward reaches the age of twenty-one years the time within which an action may be commenced shall not terminate until one year after the termination of such accounting proceeding."  It is obvious the legislature did not enact such a statute.  If they so meant they presumably would have so said instead of saying what in plain language they did say.  There is nothing in the history of the statute or the time of its enactment to indicate that by it the legislature did not mean what and only what they said.
The opinion of the court states that to give the amendment the meaning contended for by the respondent would deprive the statute of meaning as a statute of limitation.  To me it seems plain that this is erroneous.  Manifestly it leaves the statute in effect as a statute of limitations but postpones the commencement of the running of it.  The four-year limitation begins to run at termination of the accounting proceeding, if *Page 278 
one is had, instead of at the ward's becoming twenty-one years of age.
For the reasons above stated I think that the order of the circuit court should be affirmed.  I am authorized to state that Mr. Justice FRITZ concurs in this dissent.